Citation Nr: 0215913	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  02-04 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than August 31, 
2000, for service connection for recurrent left renal 
calculi.





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel






INTRODUCTION

The veteran served on active duty from September 1970 to 
February 1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


FINDINGS OF FACT

1.  On August 31, 2000, the RO received the veteran's 
original claim for compensation for kidney stones.

2.  In a November 2000 rating decision, the RO granted 
entitlement to service connection for recurrent left renal 
calculi and assigned a 30 percent rating, effective August 
31, 2000.


CONCLUSION OF LAW

The criteria for an effective date prior to August 31, 2000, 
for service connection for recurrent left renal calculi have 
not been met.  38 U.S.A. §§ 5110(a)-(b)(1) (West 1991); 
38 C.F.R. § 3.400(a)-(b)(2)(i) (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Facts

From August 1972 to March 1982, the RO received numerous 
claims from the veteran regarding VA education benefits.  
Those claims included applications for programs of education 
or training, received in August 1972 and April 1978; requests 
for changes in programs, received in July and September 1978; 
an education loan application, received in July 1978; and 
numerous work-study applications, dated from September 1978 
to March 1982.

The veteran's service medical records show that in August 
1975, he was treated for a renal stone.

In February 1978, the RO received the veteran's claim of 
entitlement to service connection for right shoulder 
disability.  By a rating action in June 1978, the RO granted 
service connection for the residuals of surgery to correct 
recurrent dislocation of the right shoulder with biceps 
brachialis tendinitis.  A 10 percent rating was assigned, 
effective February 18, 1978.

In January 1979, the RO received the veteran's claims of 
entitlement to service connection for the residuals of a 
fractured left ring finger and entitlement to a rating in 
excess of 10 percent for his service-connected right shoulder 
disability.  By a rating action in June 1978, the RO granted 
entitlement to service connection for the residuals of a 
fracture of the proximal head of the mid-phalanx of the left 
ring finger and assigned a noncompensable evaluation, 
effective February 18, 1978.  The RO confirmed and continued 
the 10 percent rating for the service connected right 
shoulder disability.

On October 19, 1979, the RO received the veteran's claim of 
entitlement to service connection for depression.  By a 
rating action in January 1980, the RO granted entitlement to 
service connection for a depressive reaction and assigned a 
10 percent rating, effective October 19, 1978.

In August 1981, the RO received the veteran's claim of 
entitlement to service connection for headaches and 
dizziness.  By a rating action in November 1981, the RO 
denied entitlement to service connection for such disorders.  

VA outpatient records reflect treatment in June 1984 for 
complaints of left flank pain.  It was noted that the veteran 
had a history of kidney stones.
In April 1985, the RO received the veteran's claim of 
entitlement to an increased rating for his service connected 
depressive reaction.  By rating actions, dated in June and 
October 1985, the RO denied those claims.  

In August 1986, the RO received the veteran's claims of 
entitlement to an increased rating for his service connected 
depressive reaction; entitlement to a total rating due to 
unemployability caused by service-connected disability; and 
entitlement to a permanent and total disability rating for 
pension purposes.  By a rating action in December 1986, the 
RO denied those claims.  

In June 1991, the veteran requested that his claims of 
entitlement to service connection for headaches and dizziness 
be reopened.  He also claimed entitlement to service 
connection for disability manifested by blurred vision, 
double vision, forgetfulness, fatigue, and memory loss.  By a 
rating action, dated in June 1991, the RO denied those 
claims.  

Private medical records and reports, dated from 1995 to 2000 
show that the veteran was treated for recurrent renal 
calculi.  

On August 31, 2000, the RO received the veteran's original 
claim for compensation for kidney stones.

During an October 2000 VA examination, the veteran's 
urinalysis was consistent with recurrent left renal calculi.  

In an April 2001 rating decision, the RO granted entitlement 
to service connection for recurrent left renal calculi and 
assigned a 30 percent rating, effective August 31, 2001.

Analysis

The veteran seeks an effective date prior to August 31, 2000, 
for service connection for recurrent left renal calculi.  
Generally, the effective date of an award of service 
connection shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).  There is an exception in that the effective 
date of disability compensation will be the day following the 
veteran's separation from active service, if the claim is 
received within 1 year after the veteran's separation from 
service.  Otherwise, the effective date will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later.  Separation from service means separation 
under conditions other than dishonorable from continuous 
active service which extended from the date the disability 
was incurred or aggravated.  38 U.S.C.A. § 5110(a)-(b)(1); 
38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by the VA. 38 U.S.C.A.  § 5101(a) 
(West 1991); 38 C.F.R. § 3.151(a) (2001).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by the VA from a 
claimant, his or her duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a). 

The veteran's initial claim of entitlement to service 
connection for kidney stones was received by the RO on August 
31, 2000, many years after his separation from service.  
Although there was evidence of recurrent renal calculi long 
before that date, the applicable law and regulations clearly 
state that the effective date of service connection for that 
disability cannot precede the date of the receipt of the 
claim.  The Board is bound to follow the laws and regulations 
set forth by and for VA; and, therefore, an earlier effective 
date is not warranted.  38 U.S.C.A. § 501(a), 7104(c) (West 
1991); 38 C.F.R. § 19.5 (2001).
The veteran contends that there were extenuating 
circumstances as to why he could not file an application for 
service connection for kidney stones prior to August 31, 
2000.  In particular, he states that he was intimidated by 
the VA process for claiming benefits.  He notes that his 
sense of intimidation stemmed from the VA's refusal in the 
mid-1980's to increase the evaluation for his service-
connected psychiatric disability.  In this regard, he notes 
that he did not thereafter submit another disability claim to 
the VA for fear that his depression would worsen if his claim 
was denied again.  He acknowledges that he got to the point, 
however, where he felt as if he had nothing to lose and 
ultimately filed the claim.  Accordingly, he concludes that 
the effective date of service connection for recurrent left 
renal calculi should predate  August 31, 2000.

Although the veteran states that he became intimidated by the 
VA process after the mid-1980's, that does not explain why he 
did not file a claim of entitlement to service connection for 
kidney stones between his separation from service and the 
mid-1980's.  It is noteworthy that he filed several other 
compensation claims, as well as numerous claims with respect 
to VA education benefits.  In fact, in June 1991, he filed a 
request to reopen claims of entitlement to service connection 
for headaches and dizziness, as well as claims of entitlement 
to service connection for disability manifested by blurred 
vision, double vision, forgetfulness, fatigue, and memory 
loss.  In any case, there is no evidence that the veteran has 
ever been declared incompetent as a result of his service-
connected reactive depression, such that he is unable to 
manage his own affairs.  38 C.F.R. § 3.353 (2001).  
Therefore, the veteran's contentions do not establish a basis 
for the grant of an earlier effective date.  

New Legislation

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

Although the RO has not provided the veteran the specifics of 
the VCAA, the failure to do so is not prejudicial to the 
veteran's claim of entitlement to an earlier effective date 
for service connection for left recurrent renal calculi.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Where, as here, the law, and not the facts, is dispositive of 
the issue, there is no amount of development which would 
allow the veteran to prevail.  Accordingly, there is no basis 
upon which to remand this case or otherwise develop the 
record.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefits flowing to the 
veteran are to be avoided). 

ORDER

Entitlement to an effective date earlier than August 31, 
2000, for service connection for recurrent left renal calculi 
is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

